Citation Nr: 0609996	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-12 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a septoplasty.  

2.  Entitlement to service connection for right foot strain, 
right shoulder strain and bilateral hearing loss.  

3.  Entitlement to an increased rating for the service-
connected lumbar spine strain.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1984 and from May 1985 to May 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the RO that denied 
the veteran's claims of service connection for status post 
septoplasty, right foot strain, bilateral hearing loss and 
right shoulder strain.  

The RO also granted service connection for lumbar spine 
strain and assigned a noncompensable disability rating.  In a 
subsequent rating action, the RO assigned a 10 percent 
rating, effective on June 1, 2002, and 20 percent, effective 
on September 26, 2003 for the service-connected low back 
disability.  



FINDINGS OF FACT

1.  The veteran's status post septoplasty is shown as likely 
as not to be manifested by decreased airflow and nasal 
congestion and to have its clinical onset during his 
extensive period of active service.  

2.  The veteran is shown to have formally withdrawn his 
claims of service connection for right foot strain, right 
shoulder strain, bilateral hearing loss, as well as an 
increased rating for the service-connected lumbar spine 
strain from appellate status.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by status post septoplasty is due to 
disease or injury that was incurred in his period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  The appeal as to claims of service connection for right 
foot strain, right shoulder strain and bilateral hearing loss 
and the claim for a higher rating for the service-connected 
lumbar spine strain must be dismissed by operation of law.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104, 7105 (West 2002); 38 
C.F.R. § 20.202, 20.204 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, any defect in the duty to notify or duty to assist 
is harmless, as it has failed to result in any prejudice to 
the veteran.  

The Board notes that in his March 2004 Substantive Appeal, 
the veteran requested a videoconference hearing.  However, in 
light of the favorable action taken with regard to the sole 
issue on appeal and the veteran's expressed a clear intent to 
withdraw his appeal as to claims for an increased rating for 
the service-connected lumbar spine disability and service 
connection for a right foot, right shoulder and bilateral 
hearing loss, further action is not required to satisfy his 
request for a hearing.  


Service connection for status post septoplasty

The veteran seeks service connection for the residuals of 
septoplasty.  He reported an inability to breathe through his 
nose following a 1999 in-service septoplasty  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a).  

The reports of medical examination and history in April 1985 
and April 1987 were negative for any findings or complaints 
of nasal congestion or ear/nose/throat problems.  

On report of medical examination in July 1991, the examiner 
noted nasal congestion based on the veteran's complaint of 
nasal breathing difficulty.  Chronic nasal congestion was 
also noted on report of medical examination in November 1998.  

The service medical records show that the veteran was treated 
for sinus complaints, congestion, and drainage on multiple 
occasions from 1995 to 2000.  In November 1995, a computed 
tomography (CT) scan of the sinuses reflected abnormal 
findings.  

In November 1998, the veteran underwent routine in-service 
physical examination during which he complained of chronic 
nasal congestion with right-side predominance.  He reported 
no significant rhinorrhea, postnasal drip, or coryza 
symptoms.  

An examination revealed normal mucosa and posterior pharynx 
with marked nasal hyperemia on the right side, greater than 
the left.  The examiner's diagnosis was that of chronic nasal 
congestion that "[might] represent perennial rhinitis."  

In April 1999, the veteran complained of right-sided nasal 
breathing difficulty and chronic nasal congestion.  He was 
diagnosed with deviated nasal septum due to bilateral 
turbinate hypertrophy and chronic right-sided nasal 
obstruction.  

The veteran underwent septoplasty and turbinectomy in May 
1999.  In a June 1999 follow-up report, the veteran still 
complained of a partially obstructed feeling.  The 
examination findings were normal and the veteran was noted to 
be breathing well.  

Service medical records dated in December 1994 and September 
2000 reflect diagnoses of possible sinusitis.  A history of 
rhinorrhea, burning eyes, coughing, and headaches was noted.  

The postservice medical records dated in January 2003 reflect 
complaints of chronic nasal blockage.  

The recent VA examination has diagnosed the veteran as having 
status post septoplasty with normal findings.  However, the 
veteran also reported having intermittent periods of 
decreased airflow since the surgery was performed in service.  

The examiner also noted that the veteran had undergone the 
nasal surgery in 1999 after he returned from Saudi Arabia 
because decreased airflow and congestion.  While the veteran 
was asymptomatic at the time of the examination, the veteran 
reported having decreased nasal airflow and increased 
congestion that required use of antibiotics and 
decongestants.  

The veteran was reported to be a non-smoker.  X-ray studies 
of the sinuses revealed air fluid level in the left maxillary 
sinus with an indication that "sinus disease [would] have to 
be considered in this patient."  

As such, the Board finds the evidence as to this matter to be 
in relative equipoise in showing that the veteran has current 
disability manifested by the septoplasty residuals due to 
disease or injury that was incurred in service.  

With the benefit of the doubt being afforded the veteran, 
service connection for status post septoplasty is warranted.  
The Board also finds this action to be entirely favorable to 
the veteran as to this matter.  38 U.S.C.A. § 5107(b).  


Withdrawal of appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

In the veteran's March 2004 Substantive Appeal, the veteran 
withdrew his appeal with respect to the issues of service 
connection for right foot strain, right shoulder strain and a 
bilateral hearing loss and his claim for an increased rating 
for the service-connected lumbar spine disability.  

Since the veteran has withdrawn the foregoing issues from the 
appeal, there remain no associated allegations of factual or 
legal errors for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review 
any of those issues, and the appeal to this extent is 
dismissed.  



ORDER

Service connection for status post septoplasty is granted.  

The appeal as to the claims of service connection for right 
foot strain, right shoulder strain and bilateral hearing loss 
rating and the claim for an increased rating for the service-
connected lumbar spine strain is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


